Exhibit 10.6

CONFIDENTIAL TREATMENT REQUESTED

 

AMENDMENT NO. 1

TO THE

AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

This Amendment No. 1 to the Amended and Restated Exclusive License Agreement
(hereinafter referred to as this “Agreement”) is entered into by and among Fred
Mermelstein, Ph.D. and Janet Chollet, MD (the “Licensor”) and Pear Tree
Pharmaceuticals, Inc., a corporation duly organized and existing under the laws
of the State of Delaware (the “Licensee”), on this October 10, 2007.

WHEREAS, the Licensors, are together the sole owners, applicants and inventors
of United States Provisional Patent No. 60/810,715 filed June 2, 2006 entitled
Method of Treating Atrophic Vaginitis with Triphenylethylene Derivatives” (the
“AVT”);

WHEREAS, on or about July 14, 2006 the Licensors and the Licensee entered into
an exclusive license agreement whereby each of the Licensors granted their
entire right, title and interest for the United States and all foreign countries
in the above AVT and related patents to the Licensee the (“Original Agreement”),

WHEREAS, on or about August 15, 2007, the Licensors and the Licensee agreed to
certain amendments and modifications of the Original License (the “Amended
License”);

WHEREAS, the Licensors and the Licensee, for good and valuable consideration and
valid business reasons, now desire to amend the Amended License as described
herein.

NOW, THEREFORE, it is agreed as follows:

1.For One Dollar ($1.00) and good and valuable consideration, the receipt of
which is hereby acknowledged by the Licensors, Article 4.2 of the Amended
License (including Articles 4.2.1 and 4.2.2) shall be deleted entirely and
replaced with the following provisions:

“4.2The Licensee shall pay to Licensors:

4.2.1a non-refundable semi-annual royalty in an amount equal to [***] percent
([***]%) of Net Sales by the Licensee, or any Affiliate of the Licensee, of the
Licensed Products or Licensed Processes;

4.2.2With respect to any royalties received by Licensee or its Affiliate from
sales by any sublicensee of Licensed Products or Licensed Processes (“Sublicense
Royalties”), Licensee shall remit to Licensor a non-refundable semi-annual
royalties in an amount equal to the greater of (a) [***] percent ([***]%) of the
Sublicense Royalties and (b) [***] percent ([***]%) of Net Sales by any such
sublicensee.”

2.Defined terms not defined herein shall have the meaning set forth in the
Amended License.

3.This Agreement shall be construed, governed, interpreted and applied in
accordance with the laws of the State of Massachusetts, without regard to
principles of conflicts of laws.




Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, by proper
persons thereunto duly authorized.

PEAR TREE PHARMACEUTICALS, INC.

LICENSORS:

 

 

 

 

 

By:

/s/ Martin Driscoll

/s/ Fred Mermelstein

Name:

Martin Driscoll

Name:  Fred Mermelstein

Title:

President & CEO

Date:  October 10, 2007

Date:

October 10, 2007

 

 

 

 

 

 

 

 

 

 

/s/ Fred Mermelstein

 

 

Name:  Janet Chollet, M.D

 

 

Date:  October 10, 2007

 

 

     

 

 

 

 

 

 

 

 

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.